DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendments
Claim 1 does not include appropriate markings for the amendments made therein pursuant to 37 CFR 1.121. Specifically, lines 10-12 presently recite “wherein the material of increased flexibility forms a fluid tight seal with the elongate shaft to prevent fluid flow between the shaft lumen and an exterior of the elongate shaft”, but in the last claim listing, this same passage recited “wherein the material of increased flexibility forms a fluid tight seal with the elongate shaft to prevent fluid flow from the shaft lumen past the shaft outer wall”. The present claim 1 does not include the phrase “from the shaft lumen past the shaft outer wall” crossed out nor the phrase “flow between the shaft lumen and an exterior of the elongate shaft” underlined. As required by 37 CFR 1.121(c)(2), “all claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of ‘currently amended,’ and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters.” Appropriate markings are required in any amendments made in the next filing.

Claim Objections
Claim 19 is objected to because of the following informalities: The phrase “the inner middle diameter” on line 18 lacks proper antecedent basis as no such diameter has been previously recited in the claim; it is suggested to replace the term “the” in this phrase with the term “an”.  Appropriate correction is required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8, 12, 15 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Re claims 1-8, 12 and 25-27: Independent claim 1 has been amended to recite “a circumferential dimension of the access lumen is less than a dimension of the access lumen along the shaft longitudinal axis” (as previously found in now-cancelled claim 10). This limitation is not recited in the originally filed Specification and therefore it cannot be determined what configuration this limitation is intended to claim. Based on the drawings, it is believed that claim 1 is intended to require that the access lumen be longer in the longitudinal direction than in the lateral direction. For the sake of examination, this is the interpretation applied to the claim. It is suggested to amend claim 1 to recite “a lateral to the shaft longitudinal axis is less than a dimension of the access lumen along the shaft longitudinal axis”. It is noted that if this is not the interpretation intended by the Applicant, then claims 1-8, 12 and 25-27 may be subject to a rejection under 35 USC 112(a) as failing to comply with the written description requirement. Claims 2-8, 12 and 25-27 are rejected due to their dependency on claim 1. 
Re claim 15: Claim 15 requires the plurality of longitudinally extending ridges “extend parallel with the shaft longitudinal axis”, but amended claim 14 (upon which claim 15 depends) has been amended to recite that these same ridges “helically encircle the shaft longitudinal axis”. It is unclear how the ridges can both “extend parallel to” and “helically encircle” the longitudinal axis. For the sake of examination, claim 15 is interpreted as if claim 13 allowed for either helical encircling or parallel extension of the ridges. It is suggested to cancel claim 15. 
Re claim 27: 

The phrase “the material” in line 2 and in line 4 lacks proper antecedent basis since claim 1 recites two different materials (“a material that is of an increased flexibility” and “a material that forms the elongate shaft”) and it is unclear which of these materials that lines 2 and 4 are intended to refer. For the sake of examination, both of these phrases are interpreted as referring to “the material of increased flexibility”. It is suggested to amend claim 27 in this manner.
Lines 1-2 recite “wherein the catheter shaft extends through the shaft lumen”. This reads as if the “catheter shaft” (which, as set forth in the 112(b) rejection above, is believed to be intended to refer to the “catheter” of claim 1) is a part of the “medical device straightener of claim 1” but claim 1 only functionally recites the catheter. Therefore, it is unclear if the catheter/catheter shaft is intended to be positively recited in claim 27 or not. For the sake of examination, it is not interpreted as being a part of the claimed invention since the claim is directed only to a “medical device straightener”. 
Accordingly, claim 27 is interpreted as reciting “wherein when the catheter of increased flexibility is configured to be depressed by a physician’s fingerto create friction between an exterior surface of the catheter 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 15 recites dependence on cancelled claim 14 and, thus, is in improper dependent form. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Wigness et al. (US Pat 5,290,263) in view of McFerran (US Pat 8,636,714).
Re claim 1, Wigness discloses a medical device straightener 20 (Fig 1A), comprising: an elongate shaft 22 (Fig 1A,2-5B) extending along a shaft longitudinal axis (extending left to right in Fig 1A), the elongate shaft including a shaft proximal end (to the left in Fig 1A) and a shaft distal end (to the right in Fig 1A), wherein: a shaft inner wall (the inner surface of wall 32, Fig 2-5B) of the elongate shaft defines a shaft lumen 34 (Fig 2-5B) extending therethrough, and a bleedback valve 38 (Fig 2-5B) that includes an outer circumferential surface (as seen in Fig 4A-5B), the bleedback valve disposed at the shaft distal end (as seen in Fig 2-3B), within the shaft lumen, wherein a portion of the outer circumferential surface is in communication with the shaft inner wall (as seen in Fig 4A-5B), and wherein the bleedback valve defines a radially expandable lumen longitudinally extending through a center of the bleedback valve (as seen in Fig 3A,4B; Col 5, Lines 5-17). Wigness does not disclose that the elongate shaft defines an access lumen in a wall of the elongate shaft, the access lumen extends between the shaft inner wall and a shaft outer wall of the elongate shaft, the access lumen is covered with a material that is of an increased flexibility in relation to a material that forms the elongate shaft, the material of increased flexibility forms a fluid tight seal with the elongate shaft to prevent fluid flow between the shaft lumen and an exterior of the elongate shaft, wherein the access lumen is axially elongated along the shaft longitudinal axis, wherein a circumferential dimension of the access lumen is less than a dimension of the access lumen along the shaft longitudinal axis, and wherein the access lumen is configured to allow depression of the material that is of an increased flexibility in relation to a material that forms the elongate shaft, thereby allowing for control of a longitudinal movement of a catheter extending through the shaft lumen.

Re claim 25, Wigness as modified by McFerran in the rejection of claim 1 above discloses all the claimed features as McFerran teaches that the material of increased flexibility that covers the access lumen is concentric with the elongate shaft and extends distally and proximally with respect to the access lumen (as seen in Fig 6,7). The same motivation for modification applied in claim 1 also applies to claim 25.
Re claim 26, Wigness as modified by McFerran in the rejection of claim 1 above discloses all the claimed features as McFerran teaches that the material of increased flexibility is adhered around a perimeter of the access lumen (as seen in Fig 7; Col 5, Lines 7-11) to enable a fluid tight seal with the elongate shaft to prevent fluid flow between the shaft lumen and an exterior of the elongate shaft (Col 5, Lines 15-27 and 60-62). The same motivation for modification applied in claim 1 also applies to claim 26.
Re claim 27, Wigness as modified by McFerran in the rejection of claim 1 above discloses all the claimed features as McFerran teaches that, when the catheter extends through the shaft lumen (as seen in Fig 8), the material of increased flexibility is configured to be depressed by a physician’s finger (as it is disclosed in Col 4, Lines 65-66 as being an “elastic material”, one of ordinary skill in the art would recognize that the material can be depressed either directly by a physician’s finger or indirectly by an instrument that the physician’s finger is operating) and is configured to create friction between an exterior surface of the catheter and an inner surface (formed by slit 58, Fig 6) of the material of increased flexibility (as seen in Fig 8; since the exterior surface of .
Claims 2-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wigness et al. (US Pat 5,290,263)/McFerran (US Pat 8,636,714) in view of Ma et al. (PG PUB 2015/0202421).
Re claims 2-8, Wigness discloses that the portion of the outer circumferential surface of the bleedback valve in communication with the shaft inner wall is cylindrical in shape (as seen in Fig 4A) and that the bleedback valve extends along the shaft longitudinal axis (as seen in Fig 2-3B) (as recited in claim 2). Wigness/McFerran does not disclose that the bleedback valve includes a plurality of bleedback grooves in the outer circumferential surface (as recited in claims 2 and 4) that longitudinally extend along the circumferential surface (as recited in claim 4), that the outer circumferential surface includes a distal portion of a first diameter and a proximal portion of a second diameter wherein the first diameter is greater than the second diameter (as recited in claim 3), that the plurality of bleedback grooves extend parallel with the shaft longitudinal axis (as recited in claim 5), that the portion of the outer circumferential surface of the bleedback valve is connected to the shaft inner wall and a plurality of bleedback ports are defined by the plurality of bleedback grooves and the shaft inner wall (as recited in claim 6), that the radially expandable lumen is defined by a slit extending through the center of the bleedback valve along the shaft longitudinal axis (as 
Ma, however, teaches a bleedback valve 40 (Fig 4B,8A) that is provided within the lumen of an elongate shaft 20 (Fig 1,8A), wherein the bleedback valve has a portion in communication with an inner wall of the shaft (as seen in Fig 4B,8A) and wherein the bleedback valve defines a radially expandable lumen 46 (Fig 4B,8A) as recited in claim 1; Ma further teaches that the portion of the outer circumferential surface of the bleedback valve in communication with the shaft inner wall is cylindrical in shape and extends along the shaft longitudinal axis (as seen in Fig 4B,8A) (as required by claim 2) and defines a plurality of bleedback grooves 132 (Fig 4B,8A) in the outer circumferential surface (as required by claims 2 and 4) that longitudinally extend along the circumferential surface of the bleedback valve (as seen in Fig 4B) (as required by claim 4), that the outer circumferential surface includes a distal portion of a first diameter and a proximal portion of a second diameter, wherein the first diameter is greater than the second diameter (the “distal portion” with the “first diameter” being located distal to vent ring 140 and the “proximal portion” with the “second diameter” being located at vent ring 140, Fig 8A) (as required by claim 3), that the plurality of bleedback grooves extend parallel with the shaft longitudinal axis (as seen in Fig 4B,8A) (as required by claim 5), that the portion of the outer circumferential surface of the bleedback valve is connected to the shaft inner wall (as seen in Fig 4B,8A) and a plurality of bleedback ports are defined by the plurality of bleedback grooves and the shaft inner wall (flow through the grooves can be seen in Fig 8A) (as required by claim 6), that the radially expandable lumen is defined by a slit extending through the center of the bleedback valve along the .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wigness et al. (US Pat 5,290,263)/McFerran (US Pat 8,636,714) in view of Casey et al. (US Pat 7,018,372).
Re claim 12, Wigness/McFerran discloses all the claimed features except a plurality of longitudinal features that extend through a shaft wall of the elongate shaft, configured to increase a rigidity of the elongate shaft. Casey, however, teach an elongate shaft 4 (Fig 1,43) comprising a plurality of longitudinal features 221 (Fig 43) that extend through a shaft wall of the elongate shaft (as seen in Fig 43), configured to increase a rigidity of the elongate shaft (Col 6, Lines 27-30) for the purpose of providing pushability to the elongate shaft for advancement through a body passageway (Col 5, Lines 3-5). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wigness/McFerran to include a plurality of longitudinal features that extend through a shaft wall and increase a rigidity of the shaft, .

Claims 13-15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wigness et al. (US Pat 5,290,263) in view of Ma et al. (PG PUB 2015/0202421) and Yachia et al. (PG PUB 2018/0117279).
Re claim 13, Wigness discloses a catheter straightener 20 (Fig 1A), comprising: an elongate shaft 66 (Fig 7A-F) extending along a shaft longitudinal axis (extending left to right in Fig 1A), the elongate shaft including a shaft proximal end (to the left in Fig 1A) and a shaft distal end (to the right in Fig 1A), wherein a shaft inner wall (inner surface of wall 70, Fig 7A-F) of the elongate shaft defines a shaft lumen 80 (Fig 7A-F) extending therethrough; and a bleedback valve 76 (Fig 7A-F) that includes an outer circumferential surface (as seen in Fig 7B,D,F), the bleedback valve disposed at the shaft distal end (as seen in Fig 7A,C,E), within the shaft lumen, wherein a portion of the outer circumferential surface is in communication with a distal portion of the shaft inner wall (as seen in Fig 7A-F), and wherein the bleedback valve defines: a radially expandable lumen (as seen in Fig 7C,D) longitudinally extending through a center of the bleedback valve. Wigness does not disclose (1) that the bleedback valve comprises a plurality of bleedback ports that longitudinally extend along the circumferential surface of the bleedback valve or (2) a plurality of longitudinally extending ridges that helically encircle the shaft longitudinal axis and extend along a portion of the shaft inner wall, wherein the shaft inner wall is formed from a different material than each of the plurality of longitudinally extending ridges wherein the plurality of longitudinally extending ridges 
Ma, however, teaches a bleedback valve 40 (Fig 4B,8A) that is provided within the lumen of an elongate shaft 20 (Fig 1,8A), wherein the bleedback valve has a portion in communication with an inner wall of the shaft (as seen in Fig 4B,8A), wherein the bleedback valve defines a radially expandable lumen 46 (Fig 4B,8A) and wherein the bleedback valve comprises a plurality of bleedback ports 132 (Fig 4B,8A) that longitudinally extend along the circumferential surface of the bleedback valve (as seen in Fig 4B). Ma teaches that a valve of this configuration minimizes pressure buildup during catheterization so as to allow blood to provide flashback and indicate proper venous insertion (Para 51). Therefore, it would have been obvious to one of ordinary skill in the art to modify Wigness to include the bleedback valve with a plurality of bleedback ports that longitudinally extend along the circumferential surface of the bleedback valve, as taught by Ma, for the purpose of minimizing pressure buildup during catheterization so as to allow blood to provide flashback and indicate proper venous insertion (Para 51).
Further, Yachia teaches a catheter straightener 1400 (as seen in Fig 14D; not labeled in Fig 14D but labeled in Fig 14A) comprising a shaft 1402 (not labeled in Fig 14D, but labeled in Fig 14A) having an inner shaft wall (inner surface of 1402, as seen in Fig 14D) and a plurality of longitudinally extending ridges 1410 (of layer 1408, as seen in Fig 14D) that helically encircle the shaft longitudinal axis (as seen in Fig 14D; Para 105, “spiraling (coiled)”) and extend along a portion of the shaft inner wall (as seen in Fig 14D), wherein the shaft inner wall is formed from a different material than each of 
Re claim 15, please see the interpretation of claim 15 as set forth in the 112(b) rejection above. Wigness as modified by Ma and Yachia in the rejection of claim 13 above disclose all the claimed features as Yachia teaches an alternative embodiment of the longitudinally extending ridges (as seen in Fig 14A,14B) wherein the ridges extend parallel with the shaft longitudinal axis (as seen in Fig 14A,B; Para 105, “longitudinal”). The motivation for modification applied to claim 13 also applies to claim 15.  
Re claim 18, Wigness discloses that a distal portion of the shaft inner wall defines a distal shaft lumen with an inner diameter that is less than a diameter of other portions of the shaft lumen (as seen in Fig 7A and the annotated version of the figure below, the distal portion of the shaft inner wall defines a distal shaft lumen that tapers in a rounded configuration; this portion has an inner diameter that is less than a diameter of the portions of the shaft lumen proximal thereto).

    PNG
    media_image1.png
    445
    747
    media_image1.png
    Greyscale

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Wigness et al. (US Pat 5,290,263)/Ma et al. (PG PUB 2015/0202421)/Yachia et al. (PG PUB 2018/0117279) in view of Kennedy et al. (PG PUB 2006/0149165).
Re claim 17, Wigness/Ma/Yachia disclose all the claimed features except that a distal portion of the elongate shaft is formed from a different colored material than an adjacent proximal portion of the elongate shaft. Kennedy, however, teaches an elongate shaft 10 (Fig 4; Para 7,34 set forth that this instrument can be a “catheter”) wherein a distal portion 75 (Fig 4) is formed from a different colored material than an adjacent proximal portion 74 (Fig 4; Para 22) for the purpose of providing a means to monitor distance of advancement of the shaft (Para 7,22). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wigness/Ma/Yachia to include a distal portion of the shaft such that it is formed from a different colored material than an adjacent proximal portion of the shaft, as taught by Kennedy, for the purpose of providing a means to monitor distance of advancement of the shaft (Para 7,22).

Claims 19, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wigness et al. (US Pat 5,290,263) in view of Guo et al. (PG PUB 2008/0154206) and Ma et al. (PG PUB 2015/0202421).
Re claim 19, Wigness discloses a catheter insertion device 20 (Fig 1A), comprising: an elongate shaft 22 (Fig 1A,2-5B) extending along a shaft longitudinal axis (extending left to right in Fig 1A), the elongate shaft including a shaft proximal portion (to the left in Fig 1A), a shaft middle portion (in the middle of shaft 22 in Fig 1A), and a shaft distal portion (to the right in Fig 1A), wherein the elongate shaft includes a shaft wall 32 (Fig 2-5B) that defines a shaft lumen 34 (Fig 2-5B) extending therethrough along the shaft longitudinal axis (as seen in Fig 2-3B); and5/7U.S. Patent Application No.: 15/790,601Attorney Docket No.: CD-1207US02/065513-001698Advisory Action dated 25 September 2020Response to AA dated 13 October 2020 a bleedback valve 38 (Fig 2-5B) that includes an outer circumferential surface (as seen in Fig 4A-5B), the bleedback valve disposed within the shaft lumen at a distal end of the shaft distal portion (as seen in Fig 2-3B). Wigness does not disclose (1) a plurality of longitudinal strips that extend through the shaft wall of the elongate shaft, configured to increase a rigidity of the elongate shaft, wherein: the longitudinal strips are circumferentially spaced about the shaft wall of the elongate shaft, the longitudinal strips have circumferentially extending cross-sections that partially extend around the circumference of the shaft wall, wherein the longitudinal strips extend in a circumferential direction by a greater amount than in a radial direction and maintain a peelability of the catheter insertion device, and areas of the elongate shaft located between the longitudinal strips are weakened in relation to areas of the shaft that include the longitudinal strips or (2) that the shaft distal portion has an inner distal diameter that is less than an inner middle diameter of the shaft 
Guo, however, teaches a catheter straightener (as seen in Fig 3) comprising an elongate shaft 2 (Fig 3,4A) including a shaft wall 10 (Fig 4A) that defines a shaft lumen 18 (Fig 4A) and a plurality of longitudinal strips 8 (Fig 4A) that extend through the shaft wall of the elongate shaft (as seen in Fig 3,4A), configured to increase a rigidity of the elongate shaft (due to strips 8 having a harder durometer than the material that forms the rest of the wall 10, Para 85), wherein: the longitudinal strips are circumferentially spaced about the shaft wall of the elongate shaft (as seen in Fig 4A), the longitudinal strips have circumferentially extending cross-sections that partially extend around the circumference of the shaft wall (as seen in Fig 4A), wherein the longitudinal strips extend in a circumferential direction by a greater amount than in a radial direction (as seen in Fig 4A) and maintain a peelability of the catheter insertion device (Para 83, “an integral peel groove, skive or score 20 is provided to supplement the peelability of the tubular body 2. This can be readily implemented in the embodiments illustrated in Figs 1-4”), and areas of the elongate shaft located between the longitudinal strips (those areas that are formed only of the material of the wall 10 and alternate with the strips 8 in the circumferential direction) are weakened in relation to areas of the shaft that include the longitudinal strips (due to the lack of reinforcing strips therein). Guo teaches that the inclusion of these longitudinal strips in the wall of the straightener results in a straightener that resists kinkage, is mechanically strong and durable (Para 78,79). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wigness to include longitudinal strips extending through 
Additionally, Ma teaches a bleedback valve 40 (Fig 4B,8A), substantially similar to that of Wigness, that is located in the lumen of an elongate shaft 20 (Fig 1,8A) wherein a shaft proximal portion (labeled in the annotated version of Fig 8A below) has an inner proximal diameter that is less than an inner middle diameter of a shaft middle portion (labeled in the annotated figure below and coordinating to section 72 in Fig 2A) and a shaft distal portion (labeled in the annotated figure below) has an inner distal diameter that is less than the inner middle diameter of the shaft middle portion (as seen in Fig 8A and the annotated figure below) (Para 39); Ma teaches that such an inner diameter configuration provide a secure seat for the valve (Para 39). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Wigness/Guo to include the shaft middle portion with an inner diameter that is larger than that of the shaft proximal portion and the shaft distal portion, as taught by Ma, for the purpose of providing a secure seat for the valve (Para 39).
Re claim 20, Wigness as modified by Guo and Ma in the rejection of claim 19 above discloses all the claimed features as Guo teaches that each of the plurality of longitudinal strips is formed of a material with a durometer that is greater than a durometer associated with a material that forms the shaft wall of the elongate shaft (Para 85). The motivation for modification applied in claim 19 also applies to claim 20.
Re claim 24, Wigness as modified by Guo and Ma in the rejection of claim 19 above discloses all the claimed features as Guo teaches that the longitudinal strips are .

    PNG
    media_image2.png
    620
    908
    media_image2.png
    Greyscale


Response to Arguments
Applicant’s arguments filed 7/16/2021 have been considered.
Applicant’s argument directed to the 112(b) rejection of claim 1 (previously claim 10) is not persuasive. Applicant’s basis for their argument is that limitations of the claims need not be literally recited in the specification. Although the Examiner agrees that not all limitations of a claim need to be literally recited in the specification, in the present claim, it cannot be determined what dimension the phrase “a circumferential dimension of the access lumen” is referring to without such recitation. One of ordinary skill in the art would interpret the “circumferential dimension of the access lumen” to be the circumference of the access lumen, but it does not appear that such a dimension is 
Applicant’s arguments directed to the 103 rejection of claim 1 (previously claim 10) are not persuasive. Applicant argues that the dimensions of McFerran’s port 44 would not allow for depression of the material with the increased flexibility thereby allowing controlling of longitudinal movement of a catheter that is extending through the shaft lumen. Applicant’s basis for this argument is that the width of port 44 is so narrow that it would not allow a physician’s finger to “depress the material and force the material through the port”. However, neither contact by physician’s finger nor movement of the material through the port is claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)). All that is claimed is that the material of increased flexibility be able to be depressed to allow for control of longitudinal movement of a catheter that extends through the shaft lumen. As described in Col 4, Lines 65-66, the material of increased flexibility is an “elastic material” and, as 
Additionally, it is noted that Applicant’s argument directed to new claim 27 is also not persuasive for similar reasons and, further, because one of ordinary skill in the art would recognize that elastic material can be depressed either directly by a physician’s finger or indirectly by an instrument that the physician’s finger is operating and that at least some degree of friction exists between the catheter and the inner surface of the material (since the exterior surface of the catheter directly contacts the inner surface of the material of increased flexibility). Accordingly, the rejection of new claim 27 is proper.
Applicant’s arguments directed to the 103 rejection of claim 13 is moot in view of the present rejections that utilize a different embodiment of Yachia. No argument have been presented (or are pertinent) to the currently utilized embodiment of Yachia. 
Applicant’s arguments directed to the 103 rejection of claim 19 (previously claims 22 and 23) are not persuasive. Applicant argues that Ma’s bleedback valve is disposed in the shaft middle potion, not the shaft distal portion as required by claim 19. The Examiner respectfully disagrees in view of Fig 8A (which has been annotated above) that shows the bleedback valve when flow is in the proximal direction and Fig 2B that shows the bleedback valve when flow is in the distal direction. Although the valve is not present in the distal portion when flow is in the proximal direction, a portion of the valve 
Alternatively, it is noted that Ma could be interpreted in a different manner than as applied above, with the shaft proximal portion being the entire shaft proximal to groove 79, the shaft middle portion being groove 79, and the shaft distal portion being the entire shaft distal to groove 79 (although this groove 79 is not shown in Fig 8A, Fig 8A includes reference number 70 which is also seen in Fig 2A). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414.  The examiner can normally be reached on Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783